State Farm s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 9, 2015

                                   No. 04-13-00892-CV

                                     Dora GULLEY,
                                        Appellant

                                            v.

                               STATE FARM LLOYDS,
                                     Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2008-CI-03371
                     Honorable Solomon Casseb, III, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Rehearing is GRANTED. The
motion for rehearing is due on January 27, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court